Title: To Thomas Jefferson from Anonymous, 29 June 1802
From: Anonymous
To: Jefferson, Thomas


            Great Sir,June 29th 1802
            If you should chance to open this at a time which does not afford leisure to contemplate its contents, be pleased to lay it by, or at least reserve it for a second reading, until such time arives; for it is not a letter of business, which requires immediate attention—Neither, as the author supposes, does it contain a single idea which has not presented itself to you, at some time or other, with more or less force.
            The importance of the subject, to every man in the united states of like sentiment with yourself (which importance can receive no real addition or diminution from the name of the writer) is the only apology Sir, for this tax upon your attention, by one who will not trust his name to a conveyance, from which, in his quarter, letters are, said to have been, taken out & coppied.
            Among the many over whom you rightfully preside, there is, perhaps, not one who felt more rejoiced at your deserved elevation, & the resuscitation of those principles of sacred & eternal right, than the writer of this communication.
            To give perpetuity to the operation of those principles, in the administration, is the wish of every genuine patriot.
            When he contemplates the prospect of doing this, he confesses that he rejoices with trembleing. Perhaps it is his ignorance & weakness.
            Be it so. Nevertheless Sir, though your superior comprehension may enable you to look through, or beyond the fancied mist which yet too much veils the prospect of those of less talents & erudition, you will yet, he presumes, have the complaisance to attend, for a moment, to the mention of some things which are supposed to be very formidable obstructions to the permanent establishment of a free & just government in North America, especially in the North Eastern quarter.
            Those ideas, whether just or whimsical, have borne so hard on the mind of the writer, ever since your Election, that he has determined to make them the subject of a communication: And he does it with a view to suggest the query whether there cannot be some constitutional remedy.
            Shall it be said “All bounteous Nature taught the fertile field, For each corporeal ill a balm to yield”—and yet confessed, by Philosophers, that the ills of the body politic admit no remedy?
            Here, Sir, is his only hope, though he sees not, the remedy. He leaves this to greater physicians. But so strong are his hopes & wishes (he would that he could add faith) that he would go an hundred miles to have one hours conversation with you on the subject: For he cannot see how it is possible for an ecquitable government to exist long in New England, where he was born & bred up—where British literature is so predominant as to have poisoned the very sourse & fountain of almost every right idea, with regard either to religion or civil policy—where the principles of despotism (certainly such at bottom) have so long held the empire over the mind, by right of possession, that it is now very hard to eradicate them.
            Though the people could be stirred up to oppose foreign despotism, it was not because they disliked civil or religious tyranny, provided they could excercise it themselves, & have a tyrant, or despot, of their own raising, or erecting—Mankind were always the slaves of form; & the worshipers of those idols which themselves had carved out & set up, whether of wood or whatsoever kind.
            Hence some of those very men who, for a while, preached against the tyranny of George the 3d, do now virtually, & most faithfully, preach up, not only monarchy & priest craft, but also pope craft.
            The regular clergy are foremost in this. They have, long since, assumed & held the direction of the education of youth. They not only direct the studies & teachings at all our schools & academies, but also the classics at the Colleges. Hence our Nothern members of Congress (being College learned Lawyers; educated in the above way, at school; in British classics, at College; & British practical law, when out of College; and thus accustomed, from their infancy, to authors who seldom, if ever, fail to hold up all the British systems as the most perfect standards of right on earth) are made what we see them to be. Now Sir, if one of the antients was right, when he said he cared not who made the laws, provided he was allowed to write the fables & ballads, which should constitute the earliest reading of the youth; & give them their first ideas of right & wrong, as our political school masters do in New England; who being, generally, under the superintendance of the clergy, are actually obliged to teach their pupils what sentiments they ought to have, both in politics & religion, even before they can read: Obliged, because they else would not be allowed to teach by our wig-clad inspectors of schools, who likewise insist on their praying with their scholars, which affords a fine oppertunity to inculcate the anglo-federal creed of Church & State.
            If man is thus, as appears to me to be generally the case, the mere creature of his oppertunity—the dupe of local prejudice, pious fraid, & scientific deception, what wonder is it then that British sophisms have become as natural to most New England poeple as was ever their mother’s milk?
            This long established influence of British literature, in the hands of those who are coalesced to keep up British sophisms about liberty, & popish dogmas about faith—to read, & cause to be read, & mouthplied, both at College & school, every book which has this tendency, appears to me to be most dangerous to truth & right.
            Pardon me when I go so far as to say that in vain, I fear, will reason be left free to combat error, where the interest of a particular order is so great to support it, & while there is no law against it.
            Being educated in the same manner, both at school & College, it was therefore owing to peculiar adventitious circumstances that the writer of this was not biggoted by such means—that he remained a monument of singularity—a mark for false wit & cold railery, during the late reign of terror—the only one out of eight or ten men of science in the same Town; & the almost only one in the County who has been openly & uniformly a decided republican—who still finds federal persecution to be almost intolerable; its malice rising, as its power decreases.
            Another principal obstruction is the effect of the patronage system, which enabled your predecessor, particularly in the case of the direct tax, to bribe (if the expression is allowable, for it had this effect) to his interest & views, a vast number of the most distinguished & influencial Families in the country, by appointing individuals out of such Families to honourable, or lucrative, posts, or employments, under that & other acts.
            This, however it may operate, for a while, to keep up party animosity & newspaper slander is, as I apprehend, by no means so deep rooted an evil as the before mentioned, which to remove requires both time & skill; and appears to depend almost entirely on the introduction & substitution of genuine American, or at least republican, literature into our Seminaries.
            But how can this be done, unless made a general concern, & taken up by the general legislature, as such?
            The literary Fair will not, I immagine, effect any change in our school books & College classics: And this not merely because there are few or no good substitutes extant; but because the authority which prescribes & proscribes, in this case, is the most bigoted, superstitious & obstinately incorrigible, to all rational improvements, of any authority on earth—It is also most arbitrary & extensively influential.
            
            Neither, as I should guess, would any general encouragement given, by law, to American literature, & discouragement to foreign authors, effect the change so much to be desired.
            Though the Chief Magistrate of the Nation, & the National Legislature should be ever so sensible that the late dereliction was greatly owing to the natural predomenance of British literature (from which contaminated sourse thousands of scholars, designed for future leaders in church & state, are daily dieted with principles & doctrines diametrically opposed to those of the present just administration) could the former recommend, & the latter enact, any thing which, in a constitutional way, would put a stop to that which is, in my opinion, more to be feared, as the enemy of rational liberty, than the invasion of foreign fleets & armies.
            If such a thing can be done Sir, you may be sure of the hearty coopperation of one, so far as in his power, who now assures you of his highest respect & esteem, though he may, & probably will, remain forever unknown to one whom he thinks to be, according to history, the first man, properly qualified, who hath ever yet had the luck to be called to preside over so great a nation.
          